USCA4 Appeal: 21-7770      Doc: 5        Filed: 07/28/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7770


        EUGENE PETER SCHULER,

                            Petitioner - Appellant,

                     v.

        HAROLD CLARKE, Director, VDOC,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-01151-LMB-JFA)


        Submitted: July 26, 2022                                            Decided: July 28, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Eugene Peter Schuler, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7770         Doc: 5      Filed: 07/28/2022      Pg: 2 of 2




        PER CURIAM:

               Eugene Peter Schuler appeals the district court’s order construing his Fed. R. Civ.

        P. 60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2254

        petition and denying it for lack of jurisdiction. * On appeal, we confine our review to the

        issues raised in the informal brief. See 4th Cir. R. 34(b). Because Schuler’s informal brief

        does not challenge the basis for the district court’s disposition, he has forfeited appellate

        review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

        (“The informal brief is an important document; under Fourth Circuit rules, our review is

        limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

        judgment. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




               *
                  A certificate of appealability is not required to appeal the district court’s
        jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive habeas
        petition. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                                     2